DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
                                                      Status of claims
	Clams 13-15 and 17-23 as amended 7/15/2022 are now pending and under examination.
Claim Rejections - 35 USC § 112
Indefinite
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites phrase “method comprising an ability to modulate palatability, maintain body temperature or protect a blood vessel”. It is unclear whether the recited phrase is drawn to intended effects or to an active step. If this phrase encompasses intended effects, it is unclear what step leads to the effect. If this phrase is an active step, it lacks recitation of active manipulations. For both alternatives, there is insufficient antecedent basis for this limitation in the claim.

                                      Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 and 17-23 as amended are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2010/0111915 (Isolauri et al) in the light of evidence by Chen et al (The Journal of Nutritional Biochemistry, 2018, vol. 54, pages 87-94, published on line November 2017, pages 1-18), evidence by Kim Hayes (“5 Reasons You are always Cold”, AARP publication on line on February 2018, retrieved from webpage https://www.aarp.org.healht/conditions-treatemtns on 12/8/2022, pages 1-6) and evidence by IDS reference by Ryden et al (Cell. Mol. Life Sci., 2009, 66, pages 2067-2073). 
	The cited document US 2010/0111915 (Isolauri et al) discloses a method for reducing risk of development of overweight and obesity, wherein the method comprises step of administering a composition with Bifidobacterium breve strain M-16V to a subject or to a human infant (see abstract, see par. 0015-0016; see claims 1 and 5). 
Thus, in the cited method the active therapeutic agent is identical to the active therapeutic agent such a Bifidobacterium breve including Bifidobacterium breve strain M-16V as required by claimed method (claims 13, 14, 18 and 19).
Further, in the cited method the subject under administration of a composition with Bifidobacterium breve strain M-16V is a mammalian infant who is at risk of developing obesity as explicitly recognized by the cited document (entire document including abstract and claims). It is well known that obesity is a medical condition linked to multiple health disorders including diabetes, atherosclerosis, decreased or impaired thermogenesis (for example: see reference by Chen at introduction); and the diabetes causes circulation problems which can lead people to feel cold (for example: see refence by Kim Hayes at page 3 of 12) and can result in blood vessel disease (for example: see refence by Kim Hayes at page 4 of 12).  Thus, in the cited method of US 2010/0111915 (Isolauri et al) the subject under treatment is an infant in need to prevent all obesity linked conditions or disorders including claimed sensitivity to cold, hypothermia, diabetes related disorders, arteriosclerosis, blood vessel disorders. 
Therefore, the subject under treatment in the cited method is the same as encompassed by the claims 13, 14 and 15. 
Although the cited document US 2010/0111915 (Isolauri et al) does not explicitly recognize link between FGF21 and risk of developing obesity, it is known in the prior art that obesity is liked to FGF21 expression and regulation (see abstract of the IDS reference by Ryden et al. 2009).
 Thus, the subject under treatment in the cited method of US 2010/0111915 (Isolauri et al) has a need to prevent or improve diseases attributable to failure of FGF21 production within the meaning of the claims. 
As applied to claimed limitation drawn to “effective amount” it is noted that the cited document explicitly recognizes reducing rick of development of obesity by administering a composition with Bifidobacterium breve strain M-16V; and, thus, the amounts as disclosed by the cited reference is reasonably considered to be the same “effective” amounts as encompassed by claims. Besides, in view of as-filed specification the “effective” amount of the bacterial strain in the “unbalanced diet” with oligosaccharide is about 5x107CFU per one administration (specification page 39, par. 000143) which falls within the range taught for the cited method (page 5, claim 10). 
Therefore, the cited method of US 2010/0111915 (Isolauri et al) comprises same one active step of administering to the same subject with the same condition the same composition with identical bacterial strain in the same effective amount as required by the claims. Thus, the final effects attributable to promoting or regulating FGF21 secretion and preventing or treating symptoms and diseases associated with FGF21 production are considered to be the same as intended for the claimed method. 
With regard to claims 17 and 20-23: in the cited method of US 2010/0111915 (Isolauri et al) the infant is fed with a formula comprising galacto-oligosaccharides (0022) which is same diet as described for the neonatal mammalians in the as-filed specification (page 39, par 000141-00142).
	 In the cited method the composition is provided as food, drink or pharmaceutical medicament (see par. 0019; see claims 12-13) and comprises prebiotic including galacto-oligosaccharide (par. 0022). 
Thus, the cited US 2010/0111915 (Isolauri et al) anticipates the claimed invention as a whole. 

Claims 13-15, 17, 18, and 20-23 as amended are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,993,903 (Hayakawa et al) in the light of evidence by Kim Hayes (“5 Reasons You are always Cold”, AARP publication on line on February 2018, retrieved from webpage https://www.aarp.org.healht/conditions-treatemtns on 12/8/2022) and in the light of evidence by IDS reference by Domouzoglou et al (Am J Physiol Heart Circ Physiol., 2015, 309, pages H1029-H1038).
	The cited document US 7,993,903 (Hayakawa et al) discloses a method for reducing cholesterol, ameliorating lipid metabolism and reducing risk of developing arteriosclerosis (abstract; col. 5, lines 21-35), wherein the method comprises step of administering a composition with probiotic bacteria including Bifidobacterium breve (col. 6, line 8) to a subject. The composition is provided as food, drink or pharmaceutical medicament (col. 6, line 55-58; col. 7, line 7) and comprises prebiotic including lactulose, raffinose and galacto-oligosaccharide (col. 7, lines 58-60). 
Thus, in the cited method the active agent is clearly identical to the active agent as required by claimed method (claims 13, 14 and 18).
As applied to the subject under treatment: the cited US 7,993,903 (Hayakawa et al) clearly describes that a subject under treatment is at risk of developing arteriosclerosis as result of improper cholesterol absorption (col. 5, line 34). Thus, the subject under treatment is clearly the same, has the same need and/or suffers from the same condition as required by claims 14 and 15. With respect to claim 13, it is noted that arteriosclerosis which is caused by buildup of plaque in the arteries is an arterial disease; and the arterial disease causes circulatory problems leading to feeling cold (for example: see refence by Kim Hayes at pages 4-5) or to “sensitivity to cold” and hypothermia as encompassed by claims 13 and 14. Therefore, the subject under treatment in method of the cited US 7,993,903 (Hayakawa et al) is the same, has the same need and/or suffers from the same conditions as encompassed by the claims 13, 14 and 15.
Further, although the cited document US 7,993,903 (Hayakawa et al) does not explicitly recognize link between FGF21 and risk of developing arteriosclerosis, plaque formation and/or cardiovascular diseases, it is known in the prior art that FGF21 production is involved in cardiovascular diseases and play protective role against vascular plaque formation and arteriosclerosis (see abstract of the IDS reference by Domouzoglou et al. 2015). Thus, the subject under treatment in the cited method of document has a need to prevent or improve disease attributable to failure of FGF21 production within the meaning of the claims. 
As applied to claimed limitation drawn to “effective amount”: it is noted that the cited document explicitly recognizes treating and/or reducing risk of developing arteriosclerosis as result of improper cholesterol absorption (col. 5, line 34), thereby, including “unbalanced diet” condition. Thus, the amounts as disclosed by the cited reference is reasonably considered to be the same “effective” amounts as encompassed by claims. Besides, in view of as-filed specification the “effective” amount of the bacteria belonging to the species of Bifidobacterium breve in the “unbalanced diet” with carbohydrate prebiotics is about 5x107CFU per one administration (specification page 39, par. 000143) which falls within the range taught for the cited method (col. 9, lines 35-40). 
Therefore, the cited method comprises same one active step of administering to the same subject the same composition with the same “effective” amount of bacterial species of Bifidobacterium breve and same prebiotics as required by the claims. Thus, the final effects attributable to promoting or regulating FGF21 secretion and preventing or treating symptoms and diseases associated with FGF21 production are considered to be the same as intended for the claimed method. 
Thus, the cited US 7,993,903 (Hayakawa et al) is considered to anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (The Journal of Nutritional Biochemistry, 2018, vol. 54, pages 87-94, published on line November 2017) and US 2010/0111915 (Isolauri et al).
The reference by Chen teaches that administration of a probiotic Lactobacillus reuteri promotes secretion of FGF21 by inducing higher levels of mRNA expression of thermogenesis genes including genes FGF21 (see abstract and figure 4D). The expression of thermogenesis genes including FGF21 remodel energy metabolism through process called browning of adipose tissues which results in expenditure of glucose and lipid energy instead of storing it (see introduction section at par. 2), thereby, preventing or treating obesity and multiple obesity related health disorders including diabetes and arteriosclerosis (section introduction, par. 1). 
Thus, the method of Chen for promoting secretion of FGF21 and preventing or improving condition attributable to failure of FGF21 secretion comprises step of administering a probiotic Lactobacillus reuteri to a subject in need of promoting FGF21 secretion. In a particular exemplified embodiment, the reference by Chen discloses administration of probiotic Lactobacillus reuteri strain 283 (page 3, par. 1; section “animals and diets”). But it clearly teaches and suggests that other probiotic species share similar results in inducing energy metabolism and remodeling of WAT (see page 10, last line) including probiotic representatives of Bifidobacterium (see page 10, par. 1; see page 2, section “introduction” par. 3) used for anti-obesity effects.
The refence by Chem is silent about probiotic strain Bifidobacterium breve M-16V (NITE BP-02622). However, this strain has been known and used for administering to subjects in need of preventing obesity and/or for anti-obesity effects as taught by US 2010/0111915 (Isolauri et al).
The cited document US 2010/0111915 (Isolauri et al) discloses a method for reducing risk of development of overweight and obesity, wherein the method comprises step of administering a composition with Bifidobacterium breve strain M-16V to a subject or to a human infant (see abstract, see par. 0015-0016; see claims 1 and 5). 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a probiotic Bifidobacterium breve strain M-16V for a probiotic Lactobacillus reuteri strain 283 in the method of Chen for promoting secretion of FGF21 with a reasonable expectation of success in promoting secretion of FGF21 and preventing obesity and other obesity related disorders attributable to failure of FGF21 secretion because Chen teaches and suggests that various probiotic species including Lactobacillus and Bifidobacterium share similar results in inducing energy metabolism and remodeling of WAT leading to anti-obesity effects and because strain Bifidobacterium breve M-16V (NITE BP-02622) has been known and used for administering to subjects in need of preventing obesity and/or for anti-obesity effects. This is considered as a substitution of equivalents. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
With respect to claims 17 and 20-23:  the cited method of Chen comprises administrating of a probiotic bacterial strain as food or as pharmaceutical composition of high energy diet (HED) which is a carbohydrate-containing nutritional composition. The nutritional composition with probiotics commonly contains prebiotics that are carbohydrates including galacto-oligosaccharides; for example: see US 2010/0111915 (Isolauri et al) at par. 0022, wherein the diet formula for neonatal mammalians comprising oligosaccharides; and it is same as described for the neonatal mammalians in the as-filed specification (page 39, par 000141-00142).
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

                                  Response to Arguments
Applicant's arguments filed on 7/15/2022 have been fully considered but they are moot in view of new grounds of rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
December 8, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653